Judgment, Supreme Court, Bronx County (John Collins, J.), rendered January 5, 1993, convicting defendant, after a jury trial, of two counts of robbery in the first degree and sentencing him, as a second felony offender, to concurrent terms of 8 to 16 years, unanimously affirmed.
Defendant’s waiver of his right to be present at sidebar conferences during jury selection, a material stage of trial, may not have been voluntarily given (People v Antommarchi, 80 NY2d 247, 250). However, we find no prejudice to defendant in view of the jurors who ultimately served.
The evidence shows that the complaining witnesses had ample opportunity to observe defendant at close range under goodlighting conditions while defendant robbed them. Discrepancies between their initial descriptions of defendant and their trial testimony presented factual questions for the jury (People v Jenkins, 174 AD2d 379, lv denied 78 NY2d 968). Concur— Rubin, J. P., Kupferman, Asch and Tom, JJ.